Citation Nr: 0016332	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disability, 
including degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945 and was a prisoner-of-war for four and a half 
months until liberated in April 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1994, by 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 1996 the case was remanded 
for further evidentiary development. In April 1998, the issue 
on appeal was denied by the Board. Pursuant to a Joint Motion 
presented by the veteran's representative and the VA General 
Counsel, in July 1999 the Court of Appeals for Veterans 
Claims (Court) vacated the April 1998 decision and remanded 
the case to the Board for further action. 


REMAND

It is contended that the veteran's back condition was caused 
by trauma incurred when he made a parachute landing during 
World War II. 

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding a lumbar spine 
condition.  A treatment note dated in October 1945 states 
that the veteran had shrapnel in his face and that he desired 
an X-ray.  No other injuries or wounds were noted.  The 
report of the examination for separation, dated in October 
1945 states that the veteran's musculoskeletal system was 
normal.

The veteran was afforded a VA rating examination in April 
1956.  The report indicates that at the time, the veteran 
stated that the only thing he could complain of was his 
stomach.  The examination report is negative for complaints, 
symptoms or findings regarding a lumbar spine disorder.  An 
upper gastrointestinal x-ray series revealed degenerative 
changes at L5.  

In a letter dated in July 1972, the veteran states that he 
was injured on the job in December 1970 and had been disabled 
since that time.  

The report of a VA examination for rating purposes dated in 
September 1973 is negative for complaints of a lumbar spine 
condition.  A chest X-ray was performed during the 
examination and the report states that there appeared to be a 
very minimal wedging fracture of the inferior plate of D11.  

Treatment notes dated from December 1970 to January 1978 from 
the Orthopaedic and Fracture Clinic concern treatment for 
ankle and hand injuries and are negative regarding the lumbar 
spine.  

VA treatment notes dated from April 1988 to September 1990 
include complaints of back pain, but are negative for a 
medical opinion linking the veteran's complaints to his 
active service.  

Degenerative arthritis of the lumbosacral spine was diagnosed 
on VA examination in January 1994. The report of a VA special 
orthopedic examination dated in December 1995 states that the 
veteran complained of continued dull aching low back pain for 
the past six months.  The pain was associated with a burning-
like paresthesia over the bilateral L4-S1 dermatomes 
posteriorly.  He complained that the pain was exacerbated 
walking and by standing for prolonged periods.  No 
paraspinous muscle spasms were identified on examination.  An 
X-ray revealed Grade II L5-S1 spondylolisthesis with 
associated L5 spondylosis.  The assessment was chronic low 
back pain with intermittent burning-like paresthesia along 
the L4-S1 dermatome regions, Grade II spondylolisthesis at 
L5-S1.

At his hearing before a member of the Board in August 1996, 
the veteran testified that he had to bail out of his plane 
from an altitude of approximately 27,000 feet during World 
War II.  He fell 10,000 to 12,000 feet before opening his 
parachute.  The shock from opening the parachute caused six 
inch burns on his thighs.  He hit the ground going backwards.  
He was captured and held in a German prisoner of war camp.  
He was not mistreated while a prisoner.  

After his separation he worked in a lumber yard until 1970.  
He then worked for the State Department of Agriculture.  He 
did not have any falls or back pain or back injuries while 
working at the lumber yard.  He has not injured his back 
since his separation from service.  He first noticed trouble 
walking about ten or twelve years ago [1984].  He would have 
to stop and rest after walking about a block and a half.  X-
rays were taken and a doctor told him that his back looked 
like someone who had played football or who had jumped out of 
airplanes.  His vertebrae were twisted and set off in the 
back.  

The report of a VA special orthopedic examination dated in 
March 1997 states that the veteran related that he parachuted 
from a plane during World War II and landed back first and 
was dragged by his parachute for a short distance.  After 
service he worked on a farm and then worked for a lumber 
company for 11 years.  The work there involved significant 
heavy lifting and moving of lumber.  In December 1970 he was 
disabled as a result of falling from a ladder at work.  He 
was on disability for several months and eventually received 
training as an accountant and then worked for the State for 
17 years until he retired.  

The assessments were spondylolysis at the L5-S1 region of the 
upper lumbar spine and Grade II spondylolisthesis at L5-S1 
with L5 sliding anteriorly across the superior end plate of 
S1, causing a palpable deformity in the low back.  The 
examiner opined that the veteran's spondylolisthesis and 
degenerative arthritis at L5-S1 were probably not associated 
with his active service.  The examiner noted that the 
veteran's service medical records were negative for 
complaints of a lumbar spine condition.  He also noted that 
if the veteran had developed traumatic spondylolisthesis of 
L5 on S1 from his parachute landing, he would have 
experienced significant low back pain, paraspinous muscle 
spasms and his degenerative arthritis would have developed 
earlier than it did. 

To comply with the Order of the Court, the case is remanded 
to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability since March 1997.  After 
securing the necessary release, the RO 
should obtain these records.


2. Thereafter, the RO should schedule the 
veteran for an orthopedic examination by a 
fee-basis specialist to determine the 
etiology of the veteran's back disability, 
including degenerative arthritis of the 
lumbosacral spine.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. 

An opinion must be provided regarding the 
likelihood that the veteran has a chronic 
back disorder, to include degenerative 
arthritis of the lumbosacral spine, which 
is, in the alternative, a residual of an 
inservice parachute landing, a consequence 
of his experiences as a prisoner-of-war or 
otherwise related to his period of military 
service. Reasons and bases for all 
conclusions must be provided.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




